Exhibit 10.1

SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

April 30, 2009

Caraustar Industries, Inc.

5000 Austell Powder Springs Road

Suite 300

Austell, Georgia 30106

Attention: Chief Financial Officer

Ladies and Gentlemen:

Reference is hereby made to that certain Amended and Restated Credit Agreement,
dated as of March 30, 2006 (as at any time amended, restated, modified, or
supplemented, the “Credit Agreement”), among the financial institutions from
time to time parties thereto (the “Lenders”), Bank of America, N.A., a national
banking association, as agent for the Lenders (the “Agent”), Caraustar
Industries, Inc., a North Carolina corporation (“Caraustar”), each subsidiary of
Caraustar listed on the signature pages thereto as a “Borrower” (Caraustar and
such Subsidiaries, collectively, the “Borrowers”) and each subsidiary of
Caraustar listed on the signature pages thereto as a “Guarantor” (such
Subsidiaries, collectively, the “Guarantors”). Capitalized terms used herein and
not otherwise defined herein shall have the meaning ascribed to such terms in
the Credit Agreement.

NOW, THEREFORE, for and in consideration of Ten Dollars in hand paid and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1. Amendment to Credit Agreement. The Credit Agreement is hereby amended by
deleting clause (c) of Section 7.14 thereof and by substituting in lieu thereof
the following new clause (c):

(c) No later than May 8, 2009, the Borrowers shall provide the Agent
(i) evidence of the repayment or redemption in full of the Senior Notes
(2009) through a Permitted Senior Note Refinancing or pursuant to
Section 7.14(a)(iii) or of the defeasance of the Borrowers’ obligations under
the Senior Note Indenture (2009) in accordance with the terms thereof or
(ii) notice of the principal amount of the Senior Notes (2009) that remain or
will remain outstanding on May 8, 2009, in which event the Agent may (and upon
the written request of Required Lenders shall) establish Reserves in an amount
equal to the outstanding principal amount of the Senior Notes (2009), which
Reserves will be released by the Agent on the date of any repayment or
redemption in full of the Senior Notes (2009) (or defeasance of the Borrowers’
obligations under the Senior Note Indenture (2009)) permitted hereunder.

2. Agreement Regarding Revolver Loans. Notwithstanding anything contained in the
Credit Agreement to the contrary, the parties hereto each agree that, during the
period beginning on the date hereof and ending at the close of business on
May 8, 2009, (i) Borrowers shall have no right to request, and Lenders shall
have no obligation to make, Revolving Loans under the Credit Agreement and
(ii) the Agent shall have no obligation to issue or cause to be issued any new
Letters of Credit or to increase the face amount of any outstanding Letters of
Credit.

3. Ratification and Reaffirmation; Acknowledgements and Agreements. Each Obligor
hereby ratifies and reaffirms the Obligations, each of the Loan Documents, and
all of such Obligor’s covenants,



--------------------------------------------------------------------------------

Caraustar Industries, Inc.

April 30, 2009

Page 2

 

duties, and liabilities thereunder. Each Obligor acknowledges and stipulates
that the Credit Agreement, the Security Agreement, and the other Loan Documents
executed by such Obligor are legal, valid and binding obligations of such
Obligor that are enforceable against such Obligor in accordance with the terms
thereof; all of the Obligations are owing and payable without defense, offset or
counterclaim (and to the extent there exists any such defense, offset or
counterclaim on the date hereof, the same is hereby waived by such Obligor); and
the security interests and liens granted by such Obligor in favor of the Agent
are duly perfected, first priority security interests and liens.

4. Representations and Warranties. Each Obligor represents and warrants to Agent
and Lenders, to induce the Agent and the Required Lenders to enter into this
letter agreement, that no Default or Event of Default exists on the date hereof,
the execution, delivery and performance of this letter agreement have been duly
authorized by all requisite action on the part of such Obligor, this letter
agreement has been duly executed and delivered by such Obligor, all of the
representations and warranties made by such Obligor in the Credit Agreement and
the Security Agreement are true and correct on and as of the date hereof, and,
to the best of such Obligor’s knowledge, there exists no claim or cause of
action of any kind or nature, whether absolute or contingent, disputed or
undisputed, at law or in equity, that such Obligor has or has ever had against
the Agent or any Lender arising under or in connection with any of the Loan
Documents (and to the extent there exists any such claim or cause of action on
the date hereof, the same is hereby waived by such Obligor).

5. References to the Credit Agreement. Upon the effectiveness of this letter
agreement, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” or words of like import shall mean and be a reference to the Credit
Agreement as amended by this letter agreement. This letter agreement shall be
part of the Credit Agreement and a breach of any representation, warranty, or
covenant herein shall constitute an Event of Default.

6. Expenses of Agent. Borrowers agrees to pay, on demand, all costs and expenses
incurred by the Agent in connection with the preparation, negotiation and
execution of this letter agreement and any other Loan Documents executed
pursuant hereto and any and all amendments, modifications and supplements
thereto, including, without limitation, the costs and fees of the Agent’s legal
counsel and any taxes or expenses associated with or incurred in connection with
any instrument or agreement referred to herein or contemplated hereby.

7. No Novation, etc. Except as otherwise expressly provided in this agreement,
nothing herein shall be deemed to amend or modify any provision of the Credit
Agreement or any of the other Loan Documents, each of which shall remain in full
force and effect. This agreement is not intended to be, nor shall it be
construed to create, a novation or accord and satisfaction, and the Credit
Agreement as herein modified shall continue in full force and effect.

8. Miscellaneous. This agreement shall be governed by and construed in
accordance with the internal laws of the State of Georgia and shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. This agreement may be executed in any number of
counterparts and by different parties to this agreement on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement. Any signature
delivered by a party by facsimile transmission shall be deemed to be an original
signature hereto. To the fullest extent permitted by Applicable Law, the parties
hereto each hereby waives the right to trial by jury in any action, suit,
counterclaim or proceeding arising out of or related to this agreement.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

The parties hereto have caused this letter agreement to be duly executed and
delivered by their respective duly authorized officers on the date first written
above.

 

Very truly yours BANK OF AMERICA, N.A., as the Agent By:  

/s/ Walter T. Shellman

  Walter T. Shellman, Senior Vice President

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

  Accepted and agreed to: BORROWERS:   CARAUSTAR INDUSTRIES, INC.   By:  

/s/ Ronald J. Domanico

    Ronald J. Domanico, Senior Vice President   CARAUSTAR CUSTOM PACKAGING
GROUP, INC.   By:  

/s/ Ronald J. Domanico

    Ronald J. Domanico, Vice President   CARAUSTAR RECOVERED FIBER GROUP, INC.  
By:  

/s/ Ronald J. Domanico

    Ronald J. Domanico, Vice President   CARAUSTAR INDUSTRIAL AND CONSUMER
PRODUCTS GROUP, INC.   By:  

/s/ Ronald J. Domanico

    Ronald J. Domanico, Vice President   CARAUSTAR MILL GROUP, INC.   By:  

/s/ Ronald J. Domanico

    Ronald J. Domanico, Vice President   SPRAGUE PAPERBOARD, INC.   By:  

/s/ Ronald J. Domanico

    Ronald J. Domanico, Vice President

[Signatures continued on following page]

 

Letter Amendment (April 2009)



--------------------------------------------------------------------------------

GUARANTORS:   PBL INC.   By:  

/s/ Ronald J. Domanico

    Ronald J. Domanico, Vice President   GYPSUM MGC, INC.   By:  

/s/ Ronald J. Domanico

    Ronald J. Domanico, Vice President   McQUEENEY GYPSUM COMPANY   By:  

/s/ Ronald J. Domanico

    Ronald J. Domanico, Vice President   CARAUSTAR, G.P.   By:   CARAUSTAR
INDUSTRIES, INC.,     General Partner     By:  

/s/ Ronald J. Domanico

      Ronald J. Domanico, Senior Vice President   By:   CARAUSTAR INDUSTRIAL AND
CONSUMER PRODUCTS GROUP, INC.,     General Partner     By:  

/s/ Ronald J. Domanico

      Ronald J. Domanico, Vice President   McQUEENY GYPSUM COMPANY, LLC   By:  
McQUEENEY GYPSUM COMPANY,     Sole Member     By:  

/s/ Ronald J. Domanico

      Ronald J. Domanico, Vice President   RECCMG, LLC   By:   CARAUSTAR MILL
GROUP, INC.,     Sole Member     By:  

/s/ Ronald J. Domanico

      Ronald J. Domanico, Vice President

 

Letter Amendment (April 2009)



--------------------------------------------------------------------------------

  FEDERAL TRANSPORT, INC.   By:  

/s/ Ronald J. Domanico

    Ronald J. Domanico, Vice President   AUSTELL HOLDING COMPANY, LLC  

By:

  CARAUSTAR INDUSTRIES, INC.,     Sole Member     By:  

/s/ Ronald J. Domanico

      Ronald J. Domanico, Senior Vice President   CAMDEN PAPERBOARD CORPORATION
  By:  

/s/ Ronald J. Domanico

    Ronald J. Domanico, Vice President   CHICAGO PAPERBOARD CORPORATION   By:  

/s/ Ronald J. Domanico

    Ronald J. Domanico, Vice President   HALIFAX PAPER BOARD COMPANY, INC.   By:
 

/s/ Ronald J. Domanico

    Ronald J. Domanico, Vice President  

CARAUSTAR CUSTOM PACKAGING GROUP

(MARYLAND), INC.

    By:  

/s/ Ronald J. Domanico

    Ronald J. Domanico, Vice President   PARAGON PLASTICS, INC.   By:  

/s/ Ronald J. Domanico

    Ronald J. Domanico, Vice President

[Signatures continued on following page]

 

Letter Amendment (April 2009)



--------------------------------------------------------------------------------

REQUIRED LENDERS:   BANK OF AMERICA, N.A.   By:  

/s/ Walter T. Shellman

    Walter T. Shellman, Senior Vice President   WELLS FARGO FOOTHILL, LLC   By:
 

/s/ Krista Wade

  Name:  

Krista Wade

  Title:  

Assistant Vice President

  GENERAL ELECTRIC CAPITAL CORPORATION   By:  

/s/ Robert A. Miller

  Name:  

Robert A. Miller

  Title:  

Authorized Signator

  JPMORGAN CHASE BANK, N.A.   By:  

/s/ Thomas M. Vertin

  Name:  

Thomas M. Vertin

  Title:  

Senior Vice President

 

Letter Amendment (April 2009)